DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed February 2, 2022.  Claims 1-8, 10-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sano et al. (U.S. Patent Application Publication 2002/0196424).
Regarding claims 1, 2, 11, 12, 16, 19, 20, Sano et al. disclose (Figs. 1, 3, 6) a device and a method for determining photodetector elements used for measurement, from a plurality of photodetector elements of a photodetector device (43), the method comprising: (b) (step S10) emitting measurement light (from LD); (a) (step S20) electrically enabling (selecting) one of a plurality of groups of candidate photodetector elements (elements “1”, ”2”, “9”, “10” forming one region) that are consecutively arranged to each other within a particular region of a substrate and electrically disabling (not selected)  the other candidate photodetector elements; (c)  (step S30) obtaining an output signal from each of the candidate photodetector elements of said one of the groups when the reflected measurement light is incident on the photodetector device; repeating steps (b)(a)(c) (S40-S60) for different groups of candidate photodetector elements until the output signal is obtained for all of the groups; acquiring for each group of candidate .
Allowable Subject Matter
Claims 7, 8 are allowed over the prior art of record.
Claims 3-6, 10, 13-15, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878